t c memo united_states tax_court badger pipe line company petitioner v commissioner of internal revenue respondent docket no filed date travis m dodd richard b noulles and jeffrey c rambach for petitioner gary l bloom for respondent memorandum opinion tannenwald judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the taxable_year ended date after concessions the issue for decision is whether petitioner may deduct or must capitalize the expenses of relocating a portion of its pipeline background this case was submitted fully stipulated under rule the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference petitioner is a corporation whose principal office was located in tulsa oklahoma at the time the petition was filed it timely filed its tax_return with the internal_revenue_service center austin texas petitioner operates a common carrier refined products pipeline system transporting refined petroleum products in the states of illinois indiana and wisconsin the system consists of approximately miles of pipeline approximately miles of the pipeline consists of 16-inch pipe the remainder consists of 12-inch or smaller pipe petitioner's pipeline system is located on both private and public property because it is not always possible or if we decide petitioner must capitalize all or some of these expenses then petitioner will be entitled to a corresponding depreciation allowance unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure practicable for petitioner to purchase the property that its pipeline must traverse petitioner often will purchase an easement or right-of-way granting it the right to locate its pipeline on particular parcels of private or public property in some instances however petitioner is unable to purchase a right-of-way because that right previously has been conveyed to another easement holder such as when the state holds the right- of-way in property that borders a highway under such circumstances petitioner may acquire a permit which allows it to locate its pipeline within the existing right-of-way as a matter of contract however such a permit often provides that if petitioner's pipeline ever interferes with the right-of-way holder's future use of the right-of-way petitioner is responsible for the cost of relocating the pipeline in order to cure any such interference this method of securing a location for the placement of pipeline represents a common ordinary and necessary practice throughout the pipeline industry at some point prior to petitioner entered into a contractual agreement with the illinois department of public works and buildings division of highways predecessor to illinois department of transportation both hereinafter referred to as idot whereby petitioner secured a permit to locate its pipeline within an idot right-of-way that bordered certain illinois highways pursuant to that permit petitioner was and is contractually responsible for the cost of relocating its pipeline if it were found later to interfere with idot's prospective use of that right-of-way beginning prior to idot disclosed to petitioner and other pipeline companies plans for improvements it intended to make along illinois route including pavement reconstruction and the construction of certain retaining walls and noise abatement walls the proposed idot improvements along route at the relevant location conflicted with petitioner's and at least three other pipeline companies' existing pipelines within idot's right-of-way by date it was determined that petitioner and the other pipeline companies would be required to relocate less than big_number feet of their respective pipelines in order to comply with the existing idot permits and to avoid interference with idot's proposed improvements at the relevant location hereinafter we refer to the pipeline relocation project as the route relocation accordingly petitioner and two other pipeline companies jointly submitted a proposal to the village of hinsdale illinois and in date were granted a permit to relocate their pipelines beneath jackson street adjacent to route petitioner and the two other pipeline companies agreed to share the cost of removing a portion of jackson street and then restoring it after the pipelines were relocated each pipeline company paid the expense of relocating its own pipelines of petitioner's dollar_figure in expenditures on the route relocation dollar_figure represents the cost of the new pipe and pipe bends installed and dollar_figure represents the cost of the pipe coating the remainder of dollar_figure represents expenditures_for labor miscellaneous supplies and the removal and restoration of jackson street when performing a relocation of the foregoing type it is not feasible to stop the flow of product through the pipeline for the duration of time necessary to complete the relocation consequently petitioner had to dig new trenches install replacement pipe test the pipe and then divert the product flow to the relocated portion of the pipeline the existing pipe was then removed completing the relocation in this manner interrupts product flow for only a few hours and the supply of product to users only marginally accordingly petitioner was able to continue its business operations in the normal course with only a minor interruption the foregoing procedure is a common and ordinary occurrence in petitioner's business the less than big_number feet of pipeline at issue in this case is part of the approximately 25-mile section of 16-inch badger pipeline originally installed and placed_in_service in the pipe the entire pipe runs between pumping stations located at canal junction and des plaines illinois and transports various refined fuel products including gasoline distillates turbine fuels and fuel oil prior to installation the pipe was coated externally with a coating having an approximate thickness of five thirty- seconds inch the pipe also was protected cathodically which is a process by which an electric current is applied to buried steel pipe to protect bare metal from corrosion in the event the pipe's coating is flawed damaged or otherwise becomes disbonded in in order to perform the route relocation petitioner acquired new 16-inch steel pipe the pipe prior to installation the pipe was coated externally with a coating having a minimum thickness of mils twelve one- thousands inch after installation the pipe was protected cathodically using existing cathodic protection at the site after product flow was diverted into and through the pipe section the less than big_number feet of the pipe at the relocation site was removed the removed pipe and visually inspected for signs of corrosion and physical damage as required by federal department of transportation regulations based on the results of the inspection petitioner determined that the removed pipe with the exception of a small portion damaged during the removal process could be saved for re-use elsewhere in the 16-inch pipeline section should the need arise the removed pipe was taken to one of petitioner's storage facilities the pipe has not been reused and remains in inventory petitioner did not retire the removed pipe nor did it remove the undepreciated cost of that pipe from its books_and_records the original pipe on either side of the newly installed pipe was unaffected by the route relocation prior to during and following the route relocation petitioner's pipeline complied with all existing regulatory requirements at the route location site the route relocation was performed by petitioner solely to comply with its contractual obligations under its permit from idot and in order to continue the use of its pipeline in the ordinary and normal course of its business it was not performed in response to any regulatory order regulation or other regulatory requirement of idot or any other regulatory agency relocation expenses such as those incurred by petitioner are ordinary and necessary incidents of petitioner's business are commonly and ordinarily incurred in the pipeline business and are necessary to enable a pipeline to operate in the normal course of business the route relocation was not performed as part of a general plan of rehabilitation or refurbishment it was not intended to and did not adapt the pipeline to a new or different use it did not result in any change in use of petitioner's pipeline system prior to during and following the route relocation the direction capacity pressure and product flow of petitioner's pipeline remained unchanged including the direction capacity pressure and product flow at the route location the route relocation was intended to and did keep petitioner's pipeline in the same ordinary and normal working condition as it was in before the relocation discussion sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-4 income_tax regs provides the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall be capitalized on the other hand sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate such an amount is a capital_expenditure that is taken into account through inclusion in inventory costs or a charge to capital accounts or basis sec_1_263_a_-1 income_tax regs within the scope of sec_263 are those amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or to adapt property to a new or different use id examples of capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 income_tax regs however sec_1_263_a_-1 income_tax regs specifically recognizes that amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures see sec_162 and sec_1_162-4 expenses_incurred as part of a plan of rehabilitation or improvement must be capitalized even though the same expenses if incurred separately would be deductible as ordinary and necessary 400_f2d_686 10th cir 108_tc_265 similarly moving_expenses can be a current business_expense or a capital_expenditure depending on the context 894_f2d_1197 10th cir moving costs associated with the acquisition of capital assets are considered part of the cost of acquisition a capital_expenditure see maier brewing co v commissioner tcmemo_1987_385 affd without published opinion 916_f2d_716 9th cir cost of moving brewery tanks from seller's plant sears oil co v commissioner tcmemo_1965_39 cost of transporting barges from place of manufacture to taxpayer's place of business in contrast the cost of moving property already in use by the taxpayer may be a deductible business_expense although the general plan of rehabilitation analysis applies to moving as well as repair costs true v united_states supra pincite and cases cited therein an important factor in determining whether the appropriate tax treatment is immediate deduction or capitalization is the taxpayer's realization of benefits beyond the year in which the expenditure is incurred 503_us_79 united_states v wehrli supra pincite this however is not an absolute rule since the benefits of expenditures considered to be currently deductible such as repairs for example often extend beyond the current_year united_states v wehrli supra as stated previously by this court the proper test is whether the expenditure materially enhances the value use life expectancy strength or capacity as compared with the status of the asset prior to the condition necessitating the expenditure 39_tc_333 it is clear from the foregoing analysis that whether an expenditure may be deducted or must be capitalized is a question of fact indopco inc v commissioner supra pincite norwest corp v commissioner supra pincite the distinctions between current expenses and capital expenditures are those of degree and not of kind indopco inc v commissioner supra pincite quoting 290_us_111 courts have adopted a practical case-by-case approach in applying the principles of capitalization and deductibility norwest corp v commissioner supra pincite in this context we see no need for us to cut through the thicket of the decided cases and detail as the parties have sought to do their facts and holdings in order to arrive at a decision herein rather we shall discuss the facts as reflected in the record before us and arrive at a conclusion recognizing that we shall be engaging in an exercise in line drawing a difficult task which nevertheless is part of the daily grist of judicial life see 312_us_579 208_f2d_452 1st cir 66_tc_340 the parties have stipulated the relocation was accomplished in order to permit the use of the pipeline in the see also bittker and lokken federal taxation of income estates and gifts sec pincite 2d ed as the supreme court has observed the cases in this area appear difficult to harmonize see 503_us_79 ordinary and normal course of petitioner's business relocation expenses such as petitioner incurred are commonly and ordinarily incurred in the pipeline business and are necessary in the operation of that business the relocation was not part of a general plan of rehabilitation and did not adapt the pipeline to a new use and the pressure capacity and use of the pipeline were the same before and after the relocation they disagree as to the differences in quality between the pipe and the pipe it replaced and the impact of those differences on the useful_life and the effect on the overall value of the pipeline the route relocation involved less than big_number feet of pipeline out of miles of inch pipeline which was part of a 335-mile system see 57_f2d_943 d c cir this is not a case of replacing a few feet of iron piping with brass piping but rather the replacing of all iron piping in the hot-water system with a much more expensive material which appreciably added to the value of the property regardless of whether the pipe is of better quality or has a longer life than the materials used in constructing the pipeline we are satisfied that the route relocation given its limited scope did not materially add to the value of the pipeline or appreciably prolong the life of the pipe we are not persuaded otherwise by the analysis of respondent's expert as to the impact of the differences in characteristics between the pipe and the pipe the relocation herein involves the same kind of analysis that would cause us to treat the replacement of a small number of slate tiles in a roof as repairs while requiring a replacement of the roof or a major portion thereof to be classified as capital in nature cf 16_tc_1020 revd on another issue 195_f2d_475 3d cir see fire companies bldg corp v burnet supra in a similar vein we find respondent's reliance on revrul_73_203 1973_1_cb_146 and revrul_82_12 1982_1_cb_52 misplaced aside from the fact that such rulings do not have binding effect see 105_tc_341 affd 115_f3d_506 7th cir both rulings involved replacement or relocation of substantial portions of public_utility systems the purpose of the route relocation was simply to keep the pipeline in its normal ordinary and efficient operating condition plainfield-union water co v commissioner supra see also 455_f2d_993 construction projects to protect and maintain rail embankments revd on another issue 412_us_401 94_tc_337 floorboard replacement limited to damaged sections in this connection we find it significant that petitioner could not have removed and relocated big_number feet of pipe without disrupting its entire pipeline system respondent describes the use of new pipe the pipe as a controlling fact we think that under the circumstances herein respondent's reliance on this element is misplaced the courts have consistently recognized that the mere use of new materials does not prevent an expenditure from being classified as repairs see united_states v wehrli f 2d pincite 558_f2d_1379 red star 25_tc_321 66_fsupp_681 d conn the key consideration is the overall purpose of the relocation and the context in which it occurred on the facts of this case we hold that petitioner is entitled to a current deduction for the costs of the relocation to implement our holding and concessions decision will be entered under rule
